 



EXHIBIT 10.3
SEVENTH OMNIBUS AMENDMENT
     THIS SEVENTH OMNIBUS AMENDMENT (this “Amendment”), dated as of June 29,
2005, is entered into by and among CH FUNDING, LLC, (the “Borrower”), ATLANTIC
ASSET SECURITIZATION CORP, as an Issuer (“Atlantic”), LA FAYETTE ASSET
SECURITIZATION LLC, as an Issuer (“La Fayette”), FALCON ASSET SECURITIZATION
CORPORATION, as an Issuer (“Falcon”), CALYON NEW YORK BRANCH, successor in
interest to Credit Lyonnais New York Branch, as the Administrative Agent (the
“Administrative Agent”), as a Bank and as a Managing Agent (“Calyon”), JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION (“JPMC”), successor in interest to Bank One, NA
(Main Office Chicago) (“Bank One”), as a Bank and as a Managing Agent, U.S. BANK
NATIONAL ASSOCIATION, as the Collateral Agent (“U.S. Bank”), LLOYDS TSB BANK
PLC, a banking corporation organized under the laws of England (hereinafter,
together with its successors and assigns, “Lloyds”), as a Bank, and DHI MORTGAGE
COMPANY, LTD., formerly known as CH Mortgage Company I, Ltd., as the Servicer
(the “Servicer”) and as the Seller (the “Seller”). Capitalized terms used and
not otherwise defined herein are used as defined in the related Operative
Documents (as defined below).
RECITALS
     WHEREAS, the Servicer, as the Seller, and the Borrower, as the Purchaser,
entered into that certain Master Repurchase Agreement and Addendum to the Master
Repurchase Agreement incorporated therein, dated as of July 9, 2002, as amended
by the Omnibus Amendment, dated as of August 26, 2002, by and among the
Borrower, Atlantic, the Administrative Agent, and the Servicer (the “First
Omnibus Amendment”) and the Second Omnibus Amendment, dated as of November 25,
2002, by and among the Borrower, Atlantic, the Administrative Agent and the
Servicer (the “Second Omnibus Amendment”) (as the same may be amended, restated,
supplemented or modified from time to time, the “Repurchase Agreement”);
     WHEREAS, the Borrower, the Administrative Agent and U.S. Bank entered into
that certain Collateral Agency Agreement, dated as of July 9, 2002, as amended
by the First Omnibus Amendment and the Second Omnibus Amendment (the “Collateral
Agency Agreement”);
     WHEREAS, the Borrower, as Debtor, the Administrative Agent, U.S. Bank and
the Servicer entered into that certain Security Agreement, dated as of July 9,
2002, as amended by the Third Omnibus Amendment, dated as of April 18, 2003, by
and among the Borrower, Atlantic, the Administrative Agent and the Servicer (the
“Third Omnibus Amendment”) (as the same may be amended, restated, supplemented
or modified from time to time, the “Security Agreement”);
     WHEREAS, the Borrower, Atlantic, Falcon, Bank One, Lloyds, the
Administrative Agent, and the Servicer, have entered into that certain Amended
and Restated Loan Agreement, dated as of July 25, 2003, which incorporates the
Loan Agreement amendments contained in the First Omnibus Amendment, the Second
Omnibus Amendment and the Third Omnibus Amendment and completely replaces and
supplants such Omnibus Amendments (as the same may be amended, restated,
supplemented or modified from time to time, the “Restated Loan

1



--------------------------------------------------------------------------------



 



Agreement” and, collectively with the Repurchase Agreement, the Collateral
Agency Agreement and the Security Agreement, the “Operative Documents);
     WHEREAS, the Borrower, the Administrative Agent, U.S. Bank and the Servicer
have entered into that certain Fourth Omnibus Amendment, dated as of July 25,
2003, which completely replaced and supplanted the preceding Omnibus Amendments;
     WHEREAS, the Borrower, Calyon, U.S. Bank, Bank One, Lloyds, Danske Bank
A/S, Cayman Islands Branch (together with its successors and assigns, “Danske”),
and the Servicer entered into the Fifth Omnibus Amendment, dated as of
December 22, 2003 (the “Fifth Omnibus Amendment”), relating to certain
amendments to the Operative Documents;
     WHEREAS, the Borrower, Calyon, Bank One, Lloyds, Danske, and the Servicer
entered into the Sixth Omnibus Agreement, dated as of July 7, 2004 (the “Sixth
Omnibus Amendment”), relating to certain amendments to the Operative Documents;
     WHEREAS, via certain assignment agreements dated as of the date hereof,
Danske has assigned 100% of its interest to Calyon and Calyon has assigned a
portion of such interest to Lloyds; and
     WHEREAS, the parties hereto desire to add La Fayette, as an Issuer, and to
further amend the Operative Documents as hereinafter set forth.
     NOW, THEREFORE, the parties agree as follows:
Section 1. Amendment to Repurchase Agreement.
     a. The definition of “Advance Rate” is hereby deleted in its entirety and
replaced with the following:
     “Advance Rate” means (i) with respect to a Conforming Loan or a Jumbo Loan,
ninety-eight percent (98%), (ii) with respect to an Alt-A Loan, ninety-seven
percent (97%), or, if a FICO Score Trigger Event has occurred and is continuing,
as reported to the Collateral Agent by the Administrative Agent, then zero,
(iii) with respect to a Second-Lien Loan or a Super Jumbo Loan, ninety-five
percent (95%) and (iv) with respect to a Subprime Loan, ninety percent (90%).
     b. The definition of “Annual Extension Date” is hereby deleted in its
entirety and replaced with the following:
     “Annual Extension Date” shall mean (i) June 28, 2006, and (ii) thereafter,
if consented to by the Lenders, the Managing Agents and the Administrative Agent
pursuant to Section 2.1(b), the date that is specified by the Lenders, the
Managing Agents and the Administrative Agent in the applicable consent, which
date shall not be more than 364 days following the then effective Annual
Extension Date; provided, however, that any extension of the Annual Extension
Date shall not extend beyond the Facility Termination Date.

2



--------------------------------------------------------------------------------



 



     c. The definition of “CL New York Group” hereby deleted in its entirety and
replaced with the following:
     “CL New York Group” means Atlantic, CL New York, La Fayette and each other
Group Bank of Atlantic.
     d. The definition of “Collateral Value” is hereby amended as follows:
     i. clause (b) is hereby deleted in its entirety and replaced with the
following:
     at any time, the portion of total Collateral Value that may be attributable
to Super Jumbo Loans shall not exceed ten percent (10%) of the Maximum Facility
Amount, which percentage represents 50% of the 20% set forth in clause
(a) above;
     ii. clause (c) is hereby deleted in its entirety and replaced with the
following:
     at any time, the portion of total Collateral Value that may be attributable
to Alt-A Loans shall not exceed forty-five percent (45%) of the Maximum Facility
Amount; provided that (i) no Obligor on any Alt-A Loan shall have a FICO Score
of less than 660, and (ii) each of the Alt-A Loans shall have a Loan-to-Value
Ratio of no more than 95% and a Combined Loan-to-Value Ratio of no more than
100%;
     iii. clause (d) is inserted as follows:
     at any time, the portion of total Collateral Value that may be attributable
to Subprime Loans shall not exceed five (5%) of the Maximum Facility Amount;
provided that (i) no Obligor on any Subprime Loan shall have a FICO Score of
less than 600, and (ii) each of the Subprime Loans shall have a Loan-to-Value
Ratio of no more than 90%;
     iv. clause (g) is hereby deleted in its entirety and replaced with the
following:
     at any time, (i) the portion of total Collateral Value that may be
attributable to Mortgage Loans that have been Eligible Mortgage Loans owned by
the Borrower for more than 120 days shall not exceed ten percent (10%) of the
Maximum Facility Amount (except for Subprime Loans, which, if owned by the
Borrower for more than 120 days, shall be zero) and (ii) the portion of total
Collateral Value that may be attributable to Mortgage Loans that have been
Eligible Mortgage Loans owned by the Borrower for more than 180 days shall be
zero (except for Subprime Loans, which, if owned by the Borrower for more than
120 days, shall be zero);
          v. in clause (i), replace both occurrences of the words “within nine
(9) Business Days after the date the Assignment was delivered to the Collateral
Agent” with the

3



--------------------------------------------------------------------------------



 



words “within nine (9) Business Days after the date of origination of the
Special Mortgage Loan”; and
          vi. “; and” is hereby inserted at the end of clause (j), and new
clause (k) is inserted as follows:
     at any time, the portion of total Collateral Value that may be attributable
to Second-Lien Loans shall not exceed five percent (5%) of the Maximum Facility
Amount, of which no more than two percent (2%), which percentage represents 40%
of the 5% set forth in the preceding clause, may remain uncovered by a Take-Out
Commitment, and any such uncovered Second-Lien Loan shall (i) not remain
uncovered for longer than 14 calendar days and (ii) carry an adjustable interest
rate; provided that (A) no Obligor on any Second-Lien Loan shall have a FICO
Score of less than 680 and (B) each of the Second-Lien Loans shall have a
Combined Loan-to-Value Ratio of no more than 100%.
     e. The following definition is inserted after the definition of
“Collections”:
     “Combined Loan-to-Value Ratio” means, with respect to any Mortgage Loan,
the fraction, expressed as a percentage found by dividing the original principal
balance of all Mortgage Loans secured by a particular property by the value of
such Mortgage Loans, such value being measured by (i) the appraised value of
such property at such time, if a Mortgage Loan is a refinance of an existing
loan or (ii) the lower of the sales price of the related property at the time of
origination of a Mortgage Loan or the appraised value of such property at such
time, if a Mortgage Loan is a purchase money loan.
     f. Clause (b) of the definition of “Eligible Mortgage Loan” is hereby
deleted in its entirety and replaced with the following:
     that is a Conforming Loan, a Jumbo Loan, a Subprime Loan, a Second-Lien
Loan or an Alt-A Loan;
     g. The following definition is hereby inserted after the definition of “FHA
Loan”:
     “FICO Score” means, with respect to the Obligor under a particular Mortgage
Loan, a credit rating established by Fair Isaac Corporation.
     h. The following definition is hereby inserted after the definition of
“FICO Score”:
     “FICO Score Trigger Event” means that (i) the Pool Weighted FICO Score
Average has been reported, in a Servicer Monthly Report, as less than 710,
(ii) a period of seven Business Days has elapsed from the date of receipt of
such report by the Administrative Agent and (iii) the Servicer has not provided
to the Administrative Agent a revised Pool Weighted FICO Score Average that
exceeds 710.

4



--------------------------------------------------------------------------------



 



     i. The definition of “Issuer Facility Amount” is hereby deleted in its
entirety and replaced with the following:
     “Issuer Facility Amount” means (a) with respect to Atlantic and La Fayette,
on an aggregate basis, $400,000,000 and (b) with respect to Falcon, on an
aggregate basis, $100,000,000. Any reduction (or termination) of the Maximum
Facility Amount pursuant to the terms of this Agreement shall reduce ratably (or
terminate) the Issuer Facility Amount of each Issuer.
     j. The following definition is hereby inserted after the definition of
“Jumbo Loan”:
     “La Fayette” means La Fayette Asset Securitization LLC, a Delaware limited
liability company.
     k. The definition of “Maximum Facility Amount” is hereby deleted in its
entirety and replaced with the following:
     “Maximum Facility Amount” means $500,000,000.00, as such amount may be
reduced pursuant to Section 2.1(c) of the Loan Agreement.”
     l. The definition of “Non-conforming Loan” is hereby deleted in its
entirety and replaced with the following:
     “Non-Conforming Loan” means a Subprime Loan, a Jumbo Loan or an Alt-A Loan.
     m. The following definition is hereby inserted after the definition of
“Person”:
     “Pool Weighted FICO Score Average” means, as of any Collateral Reporting
date, the ratio of (a) the sum, for all Alt-A Loans, of the product for each
Alt-A Loan of (i) its FICO Score and (ii) its original principal balance to (b)
the sum of the original principal balances of all Alt-A Loans.
     n. The following definition is hereby inserted after the definition of
“S&P”:
     “Second-Lien Loan” means a Mortgage Loan secured by particular property
with respect to which at least one other higher-priority Mortgage Loan exists
secured by the same property.
     o. The following definition is hereby inserted after the definition of
“Subordination Agreement”:
     “Subprime Loan” means a Mortgage Loan (other than a Conforming Loan, a
Jumbo Loan, or Alt-A Loan) that (1) is underwritten by an Approved Investor, (2)
matches all applicable requirements for purchase under the requirements of a
Take-Out Commitment specifically issued for the purchase of such Mortgage Loan,
and (3) differs from a Conforming Loan because of the credit quality of the
Obligor, and is originated by the Originator or by a

5



--------------------------------------------------------------------------------



 



correspondent of the Originator using the established underwriting guidelines
for subprime loans of the Originator, which are the same underwriting guidelines
that the Originator uses to originate subprime loans for sales into the
secondary mortgage market.
p. Section 5.22 is hereby amended by
          i. replacing the words “within nine (9) Business Days after the date
of transfer hereunder of any Special Mortgage Loan from the Seller” with the
words “within nine (9) Business Days after the date of origination of the
Special Mortgage Loan”; and
          ii. replacing both occurrences of the words “within nine (9) Business
Days after the date the Assignment was delivered to the Collateral Agent” with
the words “within nine (9) Business Days after the date of origination of the
Special Mortgage Loan”.
Section 2. Amendment to Collateral Agency Agreement.
     a. The definition of “Advance Rate” is hereby deleted in its entirety and
replaced with the following:
     “Advance Rate” means (i) with respect to a Conforming Loan or a Jumbo Loan,
ninety-eight percent (98%), (ii) with respect to an Alt-A Loan, ninety-seven
percent (97%), or, if a FICO Score Trigger Event has occurred and is continuing,
as reported to the Collateral Agent by the Administrative Agent, then zero,
(iii) with respect to a Second-Lien Loan or a Super Jumbo Loan, ninety-five
percent (95%) and (iv) with respect to a Subprime Loan, ninety percent (90%).
     b. The definition of “Annual Extension Date” is hereby deleted in its
entirety and replaced with the following:
     “Annual Extension Date” shall mean (i) June 28, 2006, and (ii) thereafter,
if consented to by the Lenders, the Managing Agents and the Administrative Agent
pursuant to Section 2.1(b), the date that is specified by the Lenders, the
Managing Agents and the Administrative Agent in the applicable consent, which
date shall not be more than 364 days following the then effective Annual
Extension Date; provided, however, that any extension of the Annual Extension
Date shall not extend beyond the Drawdown Termination Date.
     c. The definition of “Collateral Value” is hereby amended as follows:
          i. clause (b) is hereby deleted in its entirety and replaced with the
following:
     at any time, the portion of total Collateral Value that may be attributable
to Super Jumbo Loans shall not exceed ten percent (10%) of the Maximum Facility
Amount, which percentage represents 50% of the 20% set forth in clause
(a) above;
          ii. clause (c) is hereby deleted in its entirety and replaced with the
following:

6



--------------------------------------------------------------------------------



 



     at any time, the portion of total Collateral Value that may be attributable
to Alt-A Loans shall not exceed forty-five percent (45%) of the Maximum Facility
Amount; provided that (i) no Obligor on any Alt-A Loan shall have a FICO Score
of less than 660, and (ii) each of the Alt-A Loans shall have a Loan-to-Value
Ratio of no more than 95% and a Combined Loan-to-Value Ratio of no more than
100%;
          iii. clause (d) is inserted as follows:
     at any time, the portion of total Collateral Value that may be attributable
to Subprime Loans shall not exceed five (5%) of the Maximum Facility Amount;
provided that (i) no Obligor on any Subprime Loan shall have a FICO Score of
less than 600, and (ii) each of the Subprime Loans shall have a Loan-to-Value
Ratio of no more than 90%;
          iv. clause (g) is hereby deleted in its entirety and replaced with the
following:
     at any time, (i) the portion of total Collateral Value that may be
attributable to Mortgage Loans that have been Eligible Mortgage Loans owned by
the Borrower for more than 120 days shall not exceed ten percent (10%) of the
Maximum Facility Amount (except for Subprime Loans, which, if owned by the
Borrower for more than 120 days, shall be zero) and (ii) the portion of total
Collateral Value that may be attributable to Mortgage Loans that have been
Eligible Mortgage Loans owned by the Borrower for more than 180 days shall be
zero (except for Subprime Loans which, if owned by the Borrower for more than
120 days, shall be zero);
          v. in clause (i), replace both occurrences of the words “within nine
(9) Business Days after the date the Assignment was delivered to the Collateral
Agent” with the words “within nine (9) Business Days after the date of
origination of the Special Mortgage Loan”; and
          vi. “; and” is hereby inserted at the end of clause (j), and new
clause (k) is inserted as follows:
     at any time, the portion of total Collateral Value that may be attributable
to Second-Lien Loans shall not exceed five percent (5%) of the Maximum Facility
Amount, of which no more than two percent (2%), which percentage represents 40%
of the 5% set forth in the preceding clause, may remain uncovered by a Take-Out
Commitment, and any such uncovered Second-Lien Loan shall (i) not remain
uncovered for longer than 14 calendar days and (ii) carry an adjustable interest
rate; provided that (A) no Obligor on any Second-Lien Loan shall have a FICO
Score of less than 680 and (B) each of the Second-Lien Loans shall have a
Combined Loan-to-Value Ratio of no more than 100%.
     d. The following definition is inserted after the definition of “Collection
Account”:

7



--------------------------------------------------------------------------------



 



     “Combined Loan-to-Value Ratio” means, with respect to any Mortgage Loan,
the fraction, expressed as a percentage found by dividing the original principal
balance of all Mortgage Loans secured by a particular property by the value of
such Mortgage Loans, such value being measured by (i) the appraised value of
such property at such time, if a Mortgage Loan is a refinance of an existing
loan or (ii) the lower of the sales price of the related property at the time of
origination of a Mortgage Loan or the appraised value of such property at such
time, if a Mortgage Loan is a purchase money loan.
     e. Clause (b) of the definition of “Eligible Mortgage Loan” is hereby
deleted in its entirety and replaced with the following:
     that is a Conforming Loan, a Jumbo Loan, a Subprime Loan, a Second-Lien
Loan or an Alt-A Loan;
     f. The following definition is hereby inserted after the definition of “FHA
Loan”:
     “FICO Score” means, with respect to the Obligor under a particular Mortgage
Loan, a credit rating established by Fair Isaac Corporation.
     g. The following definition is hereby inserted after the definition of
“FICO Score”:
     “FICO Score Trigger Event” means that (i) the Pool Weighted FICO Score
Average has been reported, in a Servicer Monthly Report, as less than 710,
(ii) a period of seven Business Days has elapsed from the date of receipt of
such report by the Administrative Agent and (iii) the Servicer has not provided
to the Administrative Agent a revised Pool Weighted FICO Score Average that
exceeds 710.
     h. The definition of “Issuer Facility Amount” is hereby deleted in its
entirety and replaced with the following:
     “Issuer Facility Amount” means (a) with respect to Atlantic and La Fayette,
on an aggregate basis, $400,000,000 and (b) with respect to Falcon, on an
aggregate basis, $100,000,000. Any reduction (or termination) of the Maximum
Facility Amount pursuant to the terms of this Agreement shall reduce ratably (or
terminate) the Issuer Facility Amount of each Issuer.
     i. The following definition is hereby inserted after the definition of
“Jumbo Loan”:
     “La Fayette” means La Fayette Asset Securitization LLC, a Delaware limited
liability company.
     j. The definition of “Maximum Facility Amount” is hereby deleted in its
entirety and replaced with the following:
     “Maximum Facility Amount” means $500,000,000.00, as such amount may be
reduced pursuant to Section 2.1(c) of the Loan Agreement.”

8



--------------------------------------------------------------------------------



 



     k. The definition of “Non-conforming Loan” is hereby deleted in its
entirety and replaced with the following:
     “Non-Conforming Loan” means a Subprime Loan, a Jumbo Loan or an Alt-A Loan.
     l. The following definition is hereby inserted after the definition of
“Person”:
     “Pool Weighted FICO Score Average” means, as of any Collateral Reporting
date, the ratio of (a) the sum, for all Alt-A Loans, of the product for each
Alt-A Loan of (i) its FICO Score and (ii) its original principal balance to (b)
the sum of the original principal balances of all Alt-A Loans.
     m. The following definition is hereby inserted after the definition of
“S&P”:
     “Second-Lien Loan” means a Mortgage Loan secured by particular property
with respect to which at least one other higher-priority Mortgage Loan exists
secured by the same property.
     n. The following definition is hereby inserted after the definition of
“Subordination Agreement”:
     “Subprime Loan” means a Mortgage Loan (other than a Conforming Loan, a
Jumbo Loan, or Alt-A Loan) that (1) is underwritten by an Approved Investor, (2)
matches all applicable requirements for purchase under the requirements of a
Take-Out Commitment specifically issued for the purchase of such Mortgage Loan,
and (3) differs from a Conforming Loan because of the credit quality of the
Obligor, and is originated by the Originator or by a correspondent of the
Originator using the established underwriting guidelines for subprime loans of
the Originator, which are the same underwriting guidelines that the Originator
uses to originate subprime loans for sales into the secondary mortgage market.
     o. Section 3.7(b) is hereby amended by replacing the words “Within nine
(9) Business Days after the date that each Assignment is delivered (and
inclusion of the related Special Mortgage Loans within the computation of
Collateral Value as reported on the Collateral Agent Daily Report) to the
Collateral Agent” with the words “Within nine (9) Business Days after the date
of origination of each Special Mortgage Loan”.
     p. Exhibit D-4 is hereby deleted in its entirety and replaced with
Exhibit D-4, Form of Assignment, attached hereto.
     q. Schedule I of Exhibit D-4 is hereby deleted in its entirety and replaced
with Schedule I to Form of Assignment attached hereto.
     r. Schedule III of Exhibit D-4 is hereby deleted in its entirety and
replaced with Schedule III to Form of Assignment attached hereto.

9



--------------------------------------------------------------------------------



 



     s. Schedule I of Exhibit D-5 is hereby deleted in its entirety and replaced
with Schedule I to Form of Transfer Request attached hereto.
     t. Exhibit D-8 is hereby deleted in its entirety and replaced with
Exhibit D-8, Collateral Agent Daily Report, attached hereto.
     u. Exhibit D-9 is hereby deleted in its entirety and replaced with
Exhibit D-9, Form of Borrowing Report, attached hereto.
     v. Schedule I of Exhibit D-9 is hereby deleted in its entirety and replaced
with Schedule I to Form of Borrowing Report attached hereto.
     w. Exhibit D-11 is hereby deleted in its entirety and replaced with
Exhibit D-11, Form of Substitution Request, attached hereto.
     x. Schedule I of Exhibit D-11 is hereby deleted in its entirety and
replaced with Schedule I to Form of Assignment attached hereto.
     y. Schedule III of Exhibit D-11 is hereby deleted in its entirety and
replaced with Schedule III to Form of Assignment attached hereto.
Section 3. Amendment to Restated Loan Agreement.
     a. The definition of “Advance Rate” is hereby deleted in its entirety and
replaced with the following:
     “Advance Rate” means (i) with respect to a Conforming Loan or a Jumbo Loan,
ninety-eight percent (98%), (ii) with respect to an Alt-A Loan, ninety-seven
percent (97%), or, if a FICO Score Trigger Event has occurred and is continuing,
as reported to the Collateral Agent by the Administrative Agent, then zero,
(iii) with respect to a Second-Lien Loan or a Super Jumbo Loan, ninety-five
percent (95%) and (iv) with respect to a Subprime Loan, ninety percent (90%).
     b. The definition of “Annual Extension Date” is hereby deleted in its
entirety and replaced with the following:
     “Annual Extension Date” shall mean (i) June 28, 2006, and (ii) thereafter,
if consented to by the Lenders, the Managing Agents and the Administrative Agent
pursuant to Section 2.1(b), the date that is specified by the Lenders, the
Managing Agents and the Administrative Agent in the applicable consent, which
date shall not be more than 364 days following the then effective Annual
Extension Date; provided, however, that any extension of the Annual Extension
Date shall not extend beyond the Facility Termination Date.
     c. The definition of “Collateral Value” is hereby amended as follows:
          i. clause (b) is hereby deleted in its entirety and replaced with the
following:

10



--------------------------------------------------------------------------------



 



     at any time, the portion of total Collateral Value that may be attributable
to Super Jumbo Loans shall not exceed ten percent (10%) of the Maximum Facility
Amount, which percentage represents 50% of the 20% set forth in clause
(a) above;
          ii. clause (c) is hereby deleted in its entirety and replaced with the
following:
     at any time, the portion of total Collateral Value that may be attributable
to Alt-A Loans shall not exceed forty-five percent (45%) of the Maximum Facility
Amount; provided that (i) no Obligor on any Alt-A Loan shall have a FICO Score
of less than 660, and (ii) each of the Alt-A Loans shall have a Loan-to-Value
Ratio of no more than 95% and a Combined Loan-to-Value Ratio of no more than
100%;
          iii. clause (d) is inserted as follows:
     at any time, the portion of total Collateral Value that may be attributable
to Subprime Loans shall not exceed five (5%) of the Maximum Facility Amount;
provided that (i) no Obligor on any Subprime Loan shall have a FICO Score of
less than 600, and (ii) each of the Subprime Loans shall have a Loan-to-Value
Ratio of no more than 90%;
          iv. clause (g) is hereby deleted in its entirety and replaced with the
following:
     at any time, (i) the portion of total Collateral Value that may be
attributable to Mortgage Loans that have been Eligible Mortgage Loans owned by
the Borrower for more than 120 days shall not exceed ten percent (10%) of the
Maximum Facility Amount (except for Subprime Loans, which, if owned by the
Borrower for more than 120 days, shall be zero) and (ii) the portion of total
Collateral Value that may be attributable to Mortgage Loans that have been
Eligible Mortgage Loans owned by the Borrower for more than 180 days shall be
zero (except for Subprime Loans which, if owned by the Borrower for more than
120 days, shall be zero);
          v. in clause (i), replace both occurrences of the words “within nine
(9) Business Days after the date the Assignment was delivered to the Collateral
Agent” therein, with the words “within nine (9) Business Days after the date of
origination of the Special Mortgage Loan”; and
          vi. “; and” is hereby inserted at the end of clause (j), and new
clause (k) is inserted as follows:
     at any time, the portion of total Collateral Value that may be attributable
to Second-Lien Loans shall not exceed five percent (5%) of the Maximum Facility
Amount, of which no more than two percent (2%), which percentage represents 40%
of the 5% set forth in the preceding clause, may remain uncovered by a Take-Out
Commitment, and any such

11



--------------------------------------------------------------------------------



 



uncovered Second-Lien Loan shall (i) not remain uncovered for longer than 14
calendar days and (ii) carry an adjustable interest rate; provided that (A) no
Obligor on any Second-Lien Loan shall have a FICO Score of less than 680 and
(B) each of the Second-Lien Loans shall have a Combined Loan-to-Value Ratio of
no more than 100%.
     d. The following definition is inserted after the definition of
“Collections”:
     “Combined Loan-to-Value Ratio” means, with respect to any Mortgage Loan,
the fraction, expressed as a percentage found by dividing the original principal
balance of all Mortgage Loans secured by a particular property by the value of
such Mortgage Loans, such value being measured by (i) the appraised value of
such property at such time, if a Mortgage Loan is a refinance of an existing
loan or (ii) the lower of the sales price of the related property at the time of
origination of a Mortgage Loan or the appraised value of such property at such
time, if a Mortgage Loan is a purchase money loan.
     e. The definition of “Commercial Paper Rate” is hereby deleted in its
entirety and replaced with the following:
     “Commercial Paper Rate” for any Interest Period for the related Advance
means:
     (a) with respect to the portion of such Advance funded by Atlantic or La
Fayette, a rate per annum equal to the sum of:
     (i) the rate or, if more than one rate, the weighted average of the rates,
determined by converting to an interest-bearing equivalent rate per annum the
discount rate (or rates) at which Commercial Paper Notes having a term equal to
such Interest Period and to be issued to fund or to maintain such Advance by the
applicable Issuer (including, without limitation, Principal Debt and accrued and
unpaid interest), may be sold by any placement agent or commercial paper dealer
selected by the Managing Agent for the applicable Issuer, as agreed between each
such agent or dealer and the Managing Agent for the applicable Issuer, plus
     (ii) the commissions and charges charged by such placement agent or
commercial paper dealer with respect to such Commercial Paper Notes expressed as
a percentage of such face amount and converted to an interest-bearing equivalent
rate per annum, provided the commissions and charges by the agent or dealer must
in the good faith judgment of the Managing Agent for the applicable Issuer be
within market range, plus
     (iii) the Conduit Spread; or
     (b) with respect to the portion of any Advance funded by Falcon for any
Interest Period, a rate per annum equal to the sum of;

12



--------------------------------------------------------------------------------



 



     (i) the rate (or, if more than one rate, the weighted average of the rates)
determined by converting to an interest-bearing equivalent per annum the
discount rate (or rate) at which Commercial Paper Notes having a term equal to
such Interest Period (or portion thereof) and to be issued to fund or to
maintain such Advance by Falcon may be sold by any placement agent or commercial
paper dealer selected by Falcon, as agreed between each such agent or dealer and
Falcon, plus
     (ii) accrued commissions in respect of placement agents and commercial
paper dealers and issuing and paying agent fees incurred, in respect of such
Commercial Paper Notes, provided the commissions and charges by the agent or
dealer must in the good faith judgment of the Managing Agent for Falcon be
within market range, minus
     (iii) any payment received on such date, net of expenses in respect of
Consequential Losses related to the prepayment of any purchased interest of
Falcon, pursuant to the terms of any receivable purchase facilities funded
substantially with such Commercial Paper Notes, plus
     (iv) the Conduit Spread; or
     (c) such other rate as the applicable Issuer and the Borrower shall agree
to in writing.
     f. Clause (b) of the definition of “Eligible Mortgage Loan” is hereby
deleted in its entirety and replaced with the following:
     that is a Conforming Loan, a Jumbo Loan, a Subprime Loan, a Second-Lien
Loan or an Alt-A Loan;
     g. The following definition is hereby inserted after the definition of “FHA
Loan”:
     “FICO Score” means, with respect to the Obligor under a particular Mortgage
Loan, a credit rating established by Fair Isaac Corporation.
     h. The following definition is hereby inserted after the definition of
“FICO Score”:
     “FICO Score Trigger Event” means that (i) the Pool Weighted FICO Score
Average has been reported, in a Servicer Monthly Report, as less than 710,
(ii) a period of seven Business Days has elapsed from the date of receipt of
such report by the Administrative Agent and (iii) the Servicer has not provided
to the Administrative Agent a revised Pool Weighted FICO Score Average that
exceeds 710.
     i. The definition of “Issuer Facility Amount” is hereby deleted in its
entirety and replaced with the following:

13



--------------------------------------------------------------------------------



 



     “Issuer Facility Amount” means (a) with respect to Atlantic and La Fayette,
on an aggregate basis, $400,000,000 and (b) with respect to Falcon, on an
aggregate basis, $100,000,000. Any reduction (or termination) of the Maximum
Facility Amount pursuant to the terms of this Agreement shall reduce ratably (or
terminate) the Issuer Facility Amount of each Issuer.
     j. The following definition is hereby inserted after the definition of
“Jumbo Loan”:
     “La Fayette” means La Fayette Asset Securitization LLC, a Delaware limited
liability company.
     k. The definition of “Managing Agent” is hereby deleted in its entirety and
replaced with the following:
     “Managing Agent” means, with respect to Atlantic or La Fayette, Calyon or
any successor managing agent designated by such party.
     l. The definition of “Maximum Facility Amount” is hereby deleted in its
entirety and replaced with the following:
     “Maximum Facility Amount” means $500,000,000.00, as such amount may be
reduced pursuant to Section 2.1(c) of the Loan Agreement.”
     m. The definition of “Non-conforming Loan” is hereby deleted in its
entirety and replaced with the following:
     “Non-Conforming Loan” means a Subprime Loan, a Jumbo Loan or an Alt-A Loan.
     n. The following definition is hereby inserted after the definition of
“Person”:
     “Pool Weighted FICO Score Average” means, as of any Collateral Reporting
date, the ratio of (a) the sum, for all Alt-A Loans, of the product for each
Alt-A Loan of (i) its FICO Score and (ii) its original principal balance to (b)
the sum of the original principal balances of all Alt-A Loans.
     o. The following definition is hereby inserted after the definition of
“S&P”:
     “Second-Lien Loan” means a Mortgage Loan secured by particular property
with respect to which at least one other higher-priority Mortgage Loan exists
secured by the same property.
     p. The following definition is hereby inserted after the definition of
“Subordination Agreement”:
     “Subprime Loan” means a Mortgage Loan (other than a Conforming Loan, a
Jumbo Loan, or Alt-A Loan) that (1) is underwritten by an Approved Investor, (2)
matches all applicable requirements for purchase under the

14



--------------------------------------------------------------------------------



 



requirements of a Take-Out Commitment specifically issued for the purchase of
such Mortgage Loan, and (3) differs from a Conforming Loan because of the credit
quality of the Obligor, and is originated by the Originator or by a
correspondent of the Originator using the established underwriting guidelines
for subprime loans of the Originator, which are the same underwriting guidelines
that the Originator uses to originate subprime loans for sales into the
secondary mortgage market.
     q. Section 2.1(a) is hereby deleted in its entirety and replaced with the
following:
     Subject to the terms of this Agreement and so long as (i) the total
Principal Debt never exceeds the Maximum Facility Amount, (ii) the Primary
Obligations never exceed the total Collateral Value of all Eligible Mortgage
Collateral, (iii) no Borrowing ever exceeds the Availability, and (iv)
Borrowings are only made on Business Days before the Drawdown Termination Date,
either or both Issuers may, in its or their sole discretion, make an Advance,
and to the extent the Issuers do not make such Advance, its Group Banks shall,
ratably in accordance with their Bank Commitments, make Advances to the Borrower
from time to time in such amounts as may be requested by the Borrower pursuant
to Section 2.3, so long as each Borrowing is the least of (x) the Availability,
(y) the Available Collateral Value, and (z) $5,000,000 or integral multiples of
$10,000 in excess thereof. Within the limits of the Maximum Facility Amount, the
Borrower may borrow, prepay (whether pursuant to Section 2.5 or Section 3.3(a)
of this Agreement or otherwise), and reborrow under this Section 2.1.
     r. Section 2.3(a)(i) is hereby deleted in its entirety and replaced with
the following:
     The Borrower shall give the Administrative Agent, each Managing Agent and
the Collateral Agent notice of each request for a Borrowing, pursuant to a
Borrowing Report, and in accordance with the provisions of Section 4.2 hereof.
On the Borrowing Date specified in the Borrowing Report and subject to all other
terms and conditions of this Agreement, either or both Issuers may, in its or
their discretion, make available to its Managing Agent at the office of its
Managing Agent set forth in Section 14.1, in immediately available funds, its
share of the Borrowing (such amount not to exceed to amount requested by the
Borrower or agreed to by the Issuer).
     s. Section 2.3(a)(ii) is hereby deleted in its entirety and replaced with
the following:
     To the extent that either or both Issuers shall elect not to make a
Borrowing requested by the Borrower, each related Group Bank agrees that it
shall, on the Borrowing Date specified in the Borrowing Report and subject to
all other terms and conditions of this Agreement, make available to its Managing
Agent at the office of the Administrative Agent set forth in Section 14.1, in
immediately available funds, an amount equal to the product of (x) such Bank’s

15



--------------------------------------------------------------------------------



 



Bank Commitment Percentage, multiplied by (y) the portion of such Borrowing that
such Issuer or Issuers has elected not to fund.
     t. Section 2.3(c)(iii) is hereby amended by replacing the words “Within
nine (9) Business Days after the date that each Assignment is delivered (and
inclusion of the related Special Mortgage Loan within the computation of
Collateral Value as reported on the Collateral Agent Daily Report), to
Collateral Agent” with the words “Within nine (9) Business Days after the date
of origination of the applicable Special Mortgage Loan”.
     u. Section 2.3(c)(iv) is hereby amended by replacing both occurrences of
the words “within nine (9) Business Days after the date the Assignment was
delivered to the Collateral Agent” therein, with the words “within nine
(9) Business Days after the date of origination of the applicable Special
Mortgage Loan”.
     v. Section 3.7 is hereby deleted in its entirety and replaced with the
following:
     No later than 10:00 a.m. (eastern time) on the 15th day of each month (or,
if such day is not a Business Day, the next Business Day) and within twenty
(20) days after request by the Administrative Agent, the Servicer shall furnish
the Borrower and the Administrative Agent and the Managing Agents (by facsimile
or electronic transmission (a hard copy of which shall not subsequently be
mailed, sent or delivered to the Administrative Agent and the Managing Agents,
unless so requested by the Administrative Agent and the Managing Agents)) a
report executed by a Financial Officer of the Servicer or the Originator, in the
form of Exhibit F hereto (“Servicer Monthly Report”) which shall provide as of
the last day of the previous month (or of the date of such request) (i) a
computation of the Pool Weighted FICO Score Average, Default Ratio and Sixty-Day
Default Ratio, (ii) delinquency of Mortgage Loans owned by the Borrower that are
financed by the Lenders and constitute Collateral hereunder, and (iii) the other
information provided for therein. If such Servicer Monthly Report reflects a
Pool Weighted FICO Score Average below 710 then, to the extent that a FICO Score
Trigger Event results therefrom, the Administrative Agent shall so notify the
Collateral Agent.
     w. Section 8.1(aa) is hereby deleted in its entirety and replaced with the
following:
     the Originator’s Net Worth shall be less than $70,000,000; or
     x. Section 14.1 is hereby amended by adding the following Issuer
information:
LA FAYETTE ASSET SECURITIZATION LLC
c/o Calyon New York Branch
1301 Avenue of the Americas
New York, New York 10019
Facsimile: (212) 459-3258
Attention: Conduit Securitization

16



--------------------------------------------------------------------------------



 



With a copy to the Administrative Agent (except in the case of notice from the
Administrative Agent).
     y. Schedule I is hereby deleted in its entirety and replaced with
Schedule I, Bank Commitments and Percentages, attached hereto.
     z. Exhibit C is hereby deleted in its entirety and replaced with Exhibit C,
Form of Borrowing Report, attached hereto.
     aa. Exhibit F is hereby deleted in its entirety and replaced with
Exhibit F, Form of Servicer Monthly Report, attached hereto.
     bb. Schedule I of Exhibit C is hereby deleted in its entirety and replaced
with Schedule I attached hereto and immediately following Exhibit C of the
Restated Loan Agreement.
Section 4. Operative Documents in Full Force and Effect as Amended.
     Except as specifically amended hereby, all of the provisions of the
Operative Documents and all of the provisions of all other documentation
required to be delivered with respect thereto shall remain in full force and
effect from and after the date hereof.
Section 5. Miscellaneous.
     a. This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall not constitute a novation of any Operative Document, but shall constitute
an amendment thereof. The parties hereto agree to be bound by the terms and
conditions of each Operative Document, as amended by this Amendment, as though
such terms and conditions were set forth herein
     b. The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
     c. This Amendment may not be amended or otherwise modified except as
provided in each respective Operative Agreement.
     d. This Amendment and the rights and obligations of the parties under this
amendment shall be governed by, and construed in accordance with, the laws of
the state of New York (without giving effect to the conflict of laws principles
thereof, other than Section 5-1401 of the New York General Obligations Law,
which shall apply hereto).
{Signatures appear on the following pages.}

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have agreed to and caused this
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

          BORROWER:   CH FUNDING, LLC
 
       
 
  By:   /s/ Mark C. Winter
 
    Name: Mark C. Winter     Title: Vice President
 
        ADMINISTRATIVE AGENT,
BANK, AND MANAGING
AGENT:   CALYON NEW YORK BRANCH, successor in interest to Credit Lyonnais New
York Branch
 
       
 
  By:   /s/ Kostantina Kourmpetis

 
    Name: Kostantina Kourmpetis     Title: Managing Director
 
       
 
  By:   /s/ Anthony Brown

 
    Name: Anthony Brown     Title: Vice President
 
        ISSUER:   ATLANTIC ASSET SECURITIZATION CORP.     By: Calyon New York
Branch, as Attorney in Fact
 
       
 
  By:   /s/ Kostantina Kourmpetis

 
    Name: Kostantina Kourmpetis     Title: Managing Director
 
       
 
  By:   /s/ Anthony Brown

 
    Name: Anthony Brown     Title: Vice President

{Signatures continue on the following page.}

18



--------------------------------------------------------------------------------



 



          ISSUER:   LA FAYETTE ASSET SECURITIZATION LLC
 
  By:   La Fayette Member, Inc., its sole member
 
       
 
  By:   /s/ Kostantina Kourmpetis

 
    Name: Kostantina Kourmpetis     Title: Managing Director
 
       
 
  By: /s   /Anthony Brown

 
    Name: Anthony Brown
Title: Vice President
 
        SELLER AND SERVICER:   DHI MORTGAGE COMPANY, LTD.
 
  By:   DHI Mortgage Company GP, Inc., formerly known as CH Mortgage Company GP,
Inc., its general partner
 
       
 
  By:   /s/ Mark C. Winter
 
    Name: Mark C. Winter
Title: Executive Vice President & Chief Financial Officer
 
        COLLATERAL AGENT:   U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Kathleen M. Connor
 
    Name: Kathleen M. Connor
Title: Vice President
 
        BANK AND MANAGING AGENT:   JPMORGAN CHASE BANK, N.A., successor in
interest to Bank One, NA (Main Office Chicago)
 
       
 
  By:   /s/ Jill T. Lane
 
    Name: Jill T. Lane
Title: Vice President

19



--------------------------------------------------------------------------------



 



          ISSUER:   FALCON ASSET SECURITIZATION CORPORATION
 
       
 
  By:   /s/ Jill T. Lane
 
    Name: Jill T. Lane     Title: Authorized Signatory
 
        BANK:   LLOYDS TSB BANK PLC,
 
       
 
  By:   /s/ Kathy Simmons

 
    Name: Kathy Simmons     Title: Director Structured Finance S034
 
       
 
  By:   /s/ Amy Vespasiano

 
    Name: Amy Vespasiano     Title: Director Structured Finance V024

20



--------------------------------------------------------------------------------



 



SCHEDULE I
BANK COMMITMENTS AND PERCENTAGES

                                      Bank         Bank   Commitment   Group
Bank Bank   Commitment   Percentage   Percentage
CALYON NEW YORK BRANCH
           
LLOYDS TSB BANK PLC
           
JPMORGAN CHASE BANK
           
TOTAL
  $ 500,000,000       100 %     100 %

 



--------------------------------------------------------------------------------



 



EXHIBIT D-4
FORM OF ASSIGNMENT
     Date: ___, ___

         
 
  To:   U.S. BANK NATIONAL ASSOCIATION
 
      800 Nicollet
 
      Mail Code BC-MN-H03B
 
      Minneapolis, MN 55402
 
      Telephone: (612) 303-3581
 
      Facsimile: (612) 303-2253

Re:   (i) Loan Agreement entered into as of July 9, 2002 among CH FUNDING, LLC
(the “Borrower”), the Issuer and Banks parties thereto, CALYON NEW YORK BRANCH,
in its capacity as administrative agent for the “Lenders” (as defined therein)
(in such capacity, the “Administrative Agent”), and DHI MORTGAGE COMPANY, LTD.,
in its capacity as servicer thereunder (as the same may be increased, reduced,
supplemented, amended, restated, renewed, extended or otherwise modified from
time to time, the “Loan Agreement”) and (ii) Collateral Agency Agreement dated
as of July 9, 2002 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Collateral Agency Agreement”) among
the Borrower, the Administrative Agent, and U.S. BANK NATIONAL ASSOCIATION, in
its capacity as the collateral agent (the “Collateral Agent”). Capitalized terms
used herein, and not otherwise defined herein, shall have the meanings assigned
to such terms in the Loan Agreement or Collateral Agency Agreement, as
applicable.

     For value received and pursuant to the Loan Agreement and the Collateral
Agency Agreement, as Collateral for the Obligations, the undersigned Borrower
hereby transfers, assigns, pledges and sets over to the Administrative Agent,
for the benefit of the holders of the Obligations, and hereby grants to the
Administrative Agent, for the benefit of the holders of the Obligations, a
security interest in (1) each Mortgage Loan described on Schedule II attached
hereto and made a part hereof (the Principal Mortgage Documents of which are
being delivered to the Collateral Agent herewith) and (2) each Mortgage Loan
described on Schedule III attached hereto and made a part hereof (the Principal
Mortgage Documents of which are to be delivered herewith to the Collateral Agent
within nine (9) Business Days from the date of origination of the Special
Mortgage Loan). It is understood that all deliveries hereunder shall be to the
Collateral Agent (as agent and bailee for the Administrative Agent) or the
Administrative Agent (for the benefit of holders of the Obligations), as the
case may be, pursuant to the Collateral Agency Agreement.
     The Borrower represents and warrants to the Administrative Agent and the
Collateral Agent, in each case, for the benefit of the holders of the
Obligations that the Borrower currently holds, in trust for the Administrative
Agent for the benefit of the holders of the Obligations, all of the Other
Mortgage Documents, as required by Section 3.2(c) of the Loan Agreement, for
each Mortgage Loan described in Schedule II. Further, the Borrower represents
and warrants that all information provided with this Assignment, including the
information contained on

 



--------------------------------------------------------------------------------



 



Schedule II, and III, is true and correct and that all of the Principal Mortgage
Documents for each of the Mortgage Loans described in Schedule II accompany this
Assignment and are delivered to the Collateral Agent for the benefit of the
holders of the Obligations free and clear of any liens other than that of the
Administrative Agent upon the application of any related Advance to pay off any
prior lienholder as required by the Loan Agreement and under the Collateral
Agency Agreement. The Borrower also represents and warrants that unless
otherwise noted on Schedule I and III to this Assignment, the date of
origination of each Special Mortgage Loan assigned by this Assignment is the
date of this Assignment.
This Assignment shall be binding upon, and inure to the benefit of, the
successors and assigns of the Borrower, the Collateral Agent and the
Administrative Agent for the benefit of the holders of the Obligations.
Capitalized terms used in this Assignment and not otherwise defined herein have
the meanings given thereto in the Loan Agreement.
THIS ASSIGNMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).
THIS ASSIGNMENT AND THE OTHER TRANSACTION DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENT OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
In witness whereof, the Borrower has caused this Assignment to be executed and
delivered on the first date above written.

            CH FUNDING, LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO FORM OF ASSIGNMENT

                                                          I.   Change in
Borrowings Requested                                    
 
                                                                    Current
  Prior Unmatured Borrowings in Place
               
 
                                                       
 
  (1) Amt of Borrowings (maturing)       —       —           —                  
     
 
  (2) New Borrowing requested       —       —           —                      
 
 
  (3) Borrowing or Substitution Date                                            
       
 
  (4) Int. Period Maturity/Term (days)                                          
                                      Jumbo
                       
 
                              Super   Second-                
 
          Total   Conforming   Alt A   Sub Prime   All   Only   Lien Loans      
         
 
  (5) Maximum Facility Amount/Sublimits                                        
           
 
                                                       
II.
  Prior to Request                                                    
 
                                                       
 
  (10) Collateral Value (mtgs) per CA report       —   —   —   —   —   —        
                    (11) Special Mtg Loans (wet)       —   > Nine (9) Business
Days from origination.
 
  (12) Non Spec Mtg Loans (dry)       —                                        
   
 
  (13) Collateral Value (Cash Collection)       —                              
                  (14) Total Collateral Value       —   —   Collateral in pool
for over 120 days
               
 
  (15) Total Borrowings/Principal Debt       —                                  
         
 
  (16) Special Borrowings   0%   —                                            
 
  (17) Non Special Borrowings   0%   —                                          
 
 
  (18) Primary Obligations — Total       —                                      
     
 
                                                        III.   Substitutions or
Change in Borrowings only (Assignments to be attached)                          
         
 
                                                       
 
  (20) Unpaid Mortgage Loan Balance *       —                                  
         
 
  (21) Take Out Commitments *       —                                          
 
 
  (22) Lesser of (20) or (21)       —                                          
 
 
  (23) Advance Rate           98%   97%   90%   98%   95%     95 %              
 
 
  (24) Collateral Value *       —   —   —   —   —   —                        
 
  (25) Special Mtg Loans (wet) *                                                
   
 
  (26) Non Spec Mtg Loans (dry) *                                              
          (27) Collateral Value Cash — Collection *           _ Amt of Cash
Collateral to be (swept) by Collateral Agent
 
  (28) Collateral Value Change *       —                                        
   
 
  (29) Net Borrowings/Principal Debt *       —                                  
         
 
  (30) Special Borrowings *   0%   —                                            
 
  (31) Non Special Borrowings *   0%   —                                        
   
 
  (32) Primary Obligations *                                                    
              * — Denotes net change of new assets less previous assets being
substituted/removed/matured.                

                                 
IV.
  Portfolio After Request                            
 
  (40) Collateral Value (mortgages)       —   —   —   —   —   —
 
  (41) Special Mtg Loans (wet)       —                    
 
  (42) Non Spec Mtg Loans (dry)       —                    
 
  (43) Collateral Value Cash — Collection       —                    
 
  (44) Total Collateral Value       —                    
 
  (45) Total Borrowings/Principal Debt       —                         (46)
Special Borrowings   0%   —   < 50% if last five or 1st five bus. days of mo., <
30% otherwise
 
  (47) Non Special Borrowings   0%   —                    
 
  (48) Primary Obligations — Total       —                         (49)
Overcollateralized (44) — (48)       —   _ Must be > $0 for Collateral Agent to
sweep/substitute.

                                      V.   Sublimit Tests                      
    Jumbo

 
                              Super   Second-
 
  Test   Spec. Borr. 30%   Spec Borr 50%   120 Day   Alt A   Sub Prime   All  
Only   Lien Loans
 
  Results   OK   OK   OK   OK   OK   OK   OK   OK

 



--------------------------------------------------------------------------------



 



         
 
  (44) Total Collateral Value   —
 
        VI.   Special Mortgages Loans with Date of Origination Different from
Date of Assignment:

 



--------------------------------------------------------------------------------



 



SCHEDULE III TO FORM OF ASSIGNMENT
Mortgage Loans in which the Administrative Agent
is Granted a Security Interest for the Benefit of
the Holders of the Obligations and with Respect to which the
Principal Mortgage Documents are to be Delivered within nine (9) Business Days
from the date of
origination. Unless otherwise noted on this Schedule and Schedule I, the date of
origination of
each Special Mortgage Loan assigned by this Assignment is the date of this
Assignment.

                                                              Original          
                                  Take-Out   Originator’s   Principal    
Collateral                     Loan     Take-Out     Commitment   Loan Number  
Amount     Value     Obligor     Interest Rate     Type     Commitment     Price
 
 
                                                       

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO FORM OF ASSIGNMENT REQUEST

                                                          I.   Change in
Borrowings Requested                                    
 
                                                                    Current
  Prior Unmatured Borrowings in Place
               
 
                                                       
 
  (1) Amt of Borrowings (maturing)       —       —           —                  
     
 
  (2) New Borrowing requested       —       —           —                      
 
 
  (3) Borrowing or Substitution Date                                            
       
 
  (4) Int. Period Maturity/Term (days)                                          
                                      Jumbo
                       
 
                              Super   Second-                
 
          Total   Conforming   Alt A   Sub Prime   All   Only   Lien Loans      
         
 
  (5) Maximum Facility Amount/Sublimits                                        
           
 
                                                       
II.
  Prior to Request                                                    
 
                                                       
 
  (10) Collateral Value (mtgs) per CA report       —   —   —   —   —   —        
                    (11) Special Mtg Loans (wet)       —   > Nine (9) Business
Days from origination.
 
  (12) Non Spec Mtg Loans (dry)       —                                        
   
 
  (13) Collateral Value (Cash Collection)       —                              
                  (14) Total Collateral Value       —   —   Collateral in pool
for over 120 days
               
 
  (15) Total Borrowings/Principal Debt       —                                  
         
 
  (16) Special Borrowings   0%   —                                            
 
  (17) Non Special Borrowings   0%   —                                          
 
 
  (18) Primary Obligations - Total       —                                      
     
 
                                                        III.   Substitutions or
Change in Borrowings only(Assignments to be attached)                          
         
 
                                                       
 
  (20) Unpaid Mortgage Loan Balance *       —                                  
         
 
  (21) Take Out Commitments *       —                                          
 
 
  (22) Lesser of (20) or (21)       —                                          
 
 
  (23) Advance Rate           98%   97%   90%   98%   95%     95 %              
 
 
  (24) Collateral Value *       —   —   —   —   —   —                        
 
  (25) Special Mtg Loans (wet) *                                                
   
 
  (26) Non Spec Mtg Loans (dry) *                                              
          (27) Collateral Value Cash — Collection *           _ Amt of Cash
Collateral to be (swept) by Collateral Agent
 
  (28) Collateral Value Change *       —                                        
   
 
  (29) Net Borrowings/Principal Debt *       —                                  
         
 
  (30) Special Borrowings *   0%   —                                            
 
  (31) Non Special Borrowings *   0%   —                                        
   
 
  (32) Primary Obligations *                                                    
              * — Denotes net change of new assets less previous assets being
substituted/removed/matured.                

                                 
IV.
  Portfolio After Request                            
 
  (40) Collateral Value (mortgages)       —   —   —   —   —   —
 
  (41) Special Mtg Loans (wet)       —                    
 
  (42) Non Spec Mtg Loans (dry)       —                    
 
  (43) Collateral Value Cash - Collection       —                    
 
  (44) Total Collateral Value       —                    
 
  (45) Total Borrowings/Principal Debt       —                         (46)
Special Borrowings   0%   —   < 50% if last five or 1st five bus. days of mo., <
30% otherwise
 
  (47) Non Special Borrowings   0%   —                    
 
  (48) Primary Obligations - Total       —                         (49)
Overcollateralized (44) — (48)       —   _ Must be > $0 for Collateral Agent to
sweep/substitute.

                                      V.   Sublimit Tests                      
    Jumbo

 
                              Super   Second-
 
  Test   Spec. Borr. 30%   Spec Borr 50%   120 Day   Alt A   Sub Prime   All  
Only   Lien Loans
 
  Results   OK   OK   OK   OK   OK   OK   OK   OK

 



--------------------------------------------------------------------------------



 



VI. Special Mortgages Loans with Date of Origination Different from Date of
Assignment:

 



--------------------------------------------------------------------------------



 



EXHIBIT D-8
COLLATERAL AGENT DAILY REPORT
Calyon New York Branch
Facsimile No.: (212) 459-3258
Attention: Structured Finance

         
Re:
  CH FUNDING, LLC    
 
       
Date:
       
 
 
 
   

We refer to the Collateral Agency Agreement dated as of July 9, 2002, by and
among CH Funding, LLC, Calyon New York Branch, in its capacity as administrative
agent (the “Administrative Agent”) for the “Lenders” (under and as defined in
that certain Loan Agreement referred to therein), and U.S. BANK NATIONAL
ASSOCIATION, in its capacity as collateral agent (the “Collateral Agent”) (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Collateral Agency Agreement”). Capitalized terms used herein, and
not otherwise defined herein, shall have the meanings assigned to such terms in
the Collateral Agency Agreement.
Pursuant to Section 3.5 of the Loan Agreement and Section 3.8(a) of the
Collateral Agency Agreement, the Collateral Agent hereby confirms that as of
___, ___:
     1. The Collateral Value of all Eligible Mortgage Collateral is $___, as
more fully set forth on Schedule I.
     2. The Collateral Value of all Special Mortgage Loans (excluding the
Special Mortgage Loans for which the Principal Mortgage Documents have not been
delivered to the Collateral Agent and which Special Mortgage Loans have been
included in the Collateral Value for more than nine (9) Business Days after the
date of origination of the applicable Special Mortgage Loan) is $___.
     3. The Collateral Value of all Mortgage Loans that have been included in
Eligible Mortgage Loans for more than 120 days and less than 180 days is $___.
     4. The portion of total Collateral Value attributable (A) to Jumbo Loans
does not exceed twenty percent (20%) of the Maximum Facility Amount, (B) to
Super Jumbo Loans does not exceed ten percent (10%) of the Maximum Facility
Amount, which amount represents 50% of the amount set forth in the preceding
subclause (A), (C) to Alt-A Loans does not exceed forty-five percent (45%) of
the Maximum Facility Amount, (D) to Subprime Loans does not exceed five (5%) of
the Maximum Facility Amount, (E) to Second-Lien Loans does not exceed five
percent (5%) of the Maximum Facility Amount, of which no more than two percent
(2%) is uncovered by a Take-Out Commitment, which two percent (2%) represents
40% of the 5% set forth in the preceding subclause,

 



--------------------------------------------------------------------------------



 



     (F) to Special Mortgage Loans that within nine (9) Business Days after the
date of origination of the related Special Mortgage Loan, except the first five
and last five Business Days of any month, does not exceed thirty percent (30%)
of the Maximum Facility Amount, and (G) to Special Mortgage Loans that within
nine (9) Business Days after the date of origination of the related Special
Mortgage Loan during the first five and last five Business Days of any month
does not exceed fifty percent (50%) of the Maximum Facility Amount.

              Very truly yours,
 
            U.S. BANK NATIONAL ASSOCIATION,     as Collateral Agent
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT D-9
FORM OF BORROWING REPORT

    TO: CALYON NEW YORK BRANCH as Administrative Agent under the Loan Agreement
referred to below       Attn: Florence Reyes       U.S. BANK NATIONAL
ASSOCIATION, as the Collateral Agent for the Lenders under the Loan Agreement
referred to below

1.   CH FUNDING, LLC hereby requests the following Borrowing or Collateral
Substitution (the “Requested Borrowing”) in the amount and on the Borrowing Date
herein specified, pursuant to the Loan Agreement (the “Loan Agreement”) dated as
of July 9, 2002 among CH FUNDING, LLC, a Delaware limited liability company
(hereinafter, together with its successors and assigns, the “Borrower”),
ATLANTIC ASSET SECURITIZATION CORP., a Delaware corporation (hereinafter,
together with its successors and assigns, “Atlantic”), CALYON NEW YORK BRANCH
(“Calyon”), as a Bank and the Administrative Agent, and DHI MORTGAGE COMPANY,
LTD., a Texas limited partnership (hereinafter, together with its successors and
assigns, “DHI Mortgage”), as Servicer, as modified or amended from time to time.
Capitalized terms used and not otherwise defined herein have the meanings given
thereto in the Loan Agreement.   2.   Type of Request:       o Borrowing, as
described in Schedule I.       o Collateral Substitution, as described in
Schedule I.   3.   The undersigned officer of the Borrower hereby represents and
certifies, and the undersigned officer of the Servicer hereby confirms, for the
benefit of the Lenders and the Agent that after giving effect to the Requested
Borrowing/Substitution as described above, and detailed in the attached
Schedule I:

             
 
  (a)   Maximum Facility Amount is   $                    
 
  (b)   Total Principal Debt is   $                    
 
  (c)   Availability is   $                    
 
  (d)   Primary Obligations is   $                    
 
  (e)   Collateral Value is   $                    

4.   The undersigned officer of the Borrower hereby represents and warrants, and
the undersigned officer of the Servicer hereby confirms, for the benefit of the
Lenders and the Agent, that:

  (a)   The Borrower is entitled to receive the Requested Borrowing under the
terms and conditions of the Loan Agreement (and pursuant to the Assignment, if
any,

 



--------------------------------------------------------------------------------



 



      executed in connection herewith, the Borrower grants to the Administrative
Agent a security interest in the Collateral described in such Assignment);    
(b)   (i) if the Requested Borrowing is not a Special Borrowing, all Principal
Mortgage Documents required under Section 3.2(b) of the Loan Agreement and that
relate to the Mortgage Loans identified on Schedule II to the Assignment, if
any, executed in connection herewith have been delivered to the Collateral
Agent, and (ii) if the Requested Borrowing is a Special Borrowing, either
(A) all such documents that relate to Schedule II to the Assignment shall be
delivered to the Collateral Agent within nine (9) Business Days after the date
of origination of the applicable Special Mortgage Loan, as required under
Section 2.3(c) of the Loan Agreement, or (B) the Principal Debt that has been
borrowed against such Mortgage Loans shall be repaid in full as and to the
extent required under Section 2.3(d) of the Loan Agreement;     (c)   all
Mortgage Loans, Principal Mortgage Documents and Other Mortgage Documents in
which the Administrative Agent is granted a security interest pursuant to the
Assignment, if any, in connection herewith, comply in all respects with the
applicable requirements set forth in the Loan Agreement and the Security
Agreement;     (d)   at all times relevant to this Agreement, total Collateral
Value attributable to the types or categories of Collateral referred to in the
definition of Collateral Value has not, and does not now, exceed the limitations
established in such definition;     (e)   no Default or Event of Default has
occurred or is continuing;     (f)   no change or event that constitutes a
Material Adverse Effect as to the Borrower has occurred;     (g)   If at any
time the total Collateral Value of all Eligible Mortgage Collateral is less than
the Primary Obligations, the Borrower either provided additional Eligible
Mortgage Collateral with a sufficient Collateral Value or paid Principal Debt in
an amount sufficient to correct the deficiency within two Business Days after
notice.

5.   The representations and warranties of the Borrower and the Servicer
contained in the Loan Agreement and those contained in each other Transaction
Document to which the Borrower or the Servicer is a party are true and correct
in all material respects on and as of the date hereof. The Borrower also
represents and warrants that unless otherwise noted on Schedule I to this
Requested Borrowing, the date of origination of each Special Mortgage Loan is
the date such Special Mortgage Loan was assigned to the Collateral Agent.   6.  
All of the conditions applicable to the Requested Borrowing pursuant to
Section 4.2 of the Loan Agreement are and will be satisfied immediately before
and after giving effect to the Requested Borrowing.

 



--------------------------------------------------------------------------------



 



                      CH FUNDING, LLC,           as the Borrower
 
           
Date:
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

                      DHI MORTGAGE COMPANY, LTD.         as the Servicer
 
                    By: DHI MORTGAGE COMPANY, GP, INC.,
Date:
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO FORM OF BORROWING ASSIGNMENT

                                                          I.   Change in
Borrowings Requested                                    
 
                                                                    Current
  Prior Unmatured Borrowings in Place
               
 
                                                       
 
  (1) Amt of Borrowings (maturing)       —       —           —                  
     
 
  (2) New Borrowing requested       —       —           —                      
 
 
  (3) Borrowing or Substitution Date                                            
       
 
  (4) Int. Period Maturity/Term (days)                                          
                                      Jumbo
                       
 
                              Super   Second-                
 
          Total   Conforming   Alt A   Sub Prime   All   Only   Lien Loans      
         
 
  (5) Maximum Facility Amount/Sublimits                                        
           
 
                                                       
II.
  Prior to Request                                                    
 
                                                       
 
  (10) Collateral Value (mtgs) per CA report       —   —   —   —   —   —        
                    (11) Special Mtg Loans (wet)       —   > Nine (9) Business
Days from origination.
 
  (12) Non Spec Mtg Loans (dry)       —                                        
   
 
  (13) Collateral Value (Cash Collection)       —                              
                  (14) Total Collateral Value       —   —   Collateral in pool
for over 120 days
               
 
  (15) Total Borrowings/Principal Debt       —                                  
         
 
  (16) Special Borrowings   0%   —                                            
 
  (17) Non Special Borrowings   0%   —                                          
 
 
  (18) Primary Obligations - Total       —                                      
     
 
                                                        III.   Substitutions or
Change in Borrowings only (Assignments to be attached)                          
         
 
                                                       
 
  (20) Unpaid Mortgage Loan Balance *       —                                  
         
 
  (21) Take Out Commitments *       —                                          
 
 
  (22) Lesser of (20) or (21)       —                                          
 
 
  (23) Advance Rate           98%   97%   90%   98%   95%     95 %              
 
 
  (24) Collateral Value *       —   —   —   —   —   —                        
 
  (25) Special Mtg Loans (wet) *                                                
   
 
  (26) Non Spec Mtg Loans (dry) *                                              
          (27) Collateral Value Cash — Collection *           _ Amt of Cash
Collateral to be (swept) by Collateral Agent
 
  (28) Collateral Value Change *       —                                        
   
 
  (29) Net Borrowings/Principal Debt *       —                                  
         
 
  (30) Special Borrowings *   0%   —                                            
 
  (31) Non Special Borrowings *   0%   —                                        
   
 
  (32) Primary Obligations *                                                    
              * — Denotes net change of new assets less previous assets being
substituted/removed/matured.                

                                 
IV.
  Portfolio After Request                            
 
  (40) Collateral Value (mortgages)       —   —   —   —   —   —
 
  (41) Special Mtg Loans (wet)       —                    
 
  (42) Non Spec Mtg Loans (dry)       —                    
 
  (43) Collateral Value Cash - Collection       —                    
 
  (44) Total Collateral Value       —                    
 
  (45) Total Borrowings/Principal Debt       —                         (46)
Special Borrowings   0%   —   < 50% if last five or 1st five bus. days of mo., <
30% otherwise
 
  (47) Non Special Borrowings   0%   —                    
 
  (48) Primary Obligations - Total       —                         (49)
Overcollateralized (44) — (48)       —   _ Must be > $0 for Collateral Agent to
sweep/substitute.

                                      V.   Sublimit Tests                      
    Jumbo

 
                              Super   Second-
 
  Test   Spec. Borr. 30%   Spec Borr 50%   120 Day   Alt A   Sub Prime   All  
Only   Lien Loans
 
  Results   OK   OK   OK   OK   OK   OK   OK   OK

 



--------------------------------------------------------------------------------



 



VI. Special Mortgages Loans with Date of Origination Different from Date of
Assignment:

 



--------------------------------------------------------------------------------



 



EXHIBIT D-11
FORM OF SUBSTITUTION REQUEST
     Date: ___, ___

         
 
  To:   U.S. BANK NATIONAL ASSOCIATION
800 Nicollet
Mail Code BC-MN-H03B
Minneapolis, MN 55402
Telephone: (612) 303-3581
Facsimile: (612) 303-2253

Re:   (i) Loan Agreement entered into as of July 9, 2002 among CH FUNDING, LLC
(the “ Borrower”), the Issuer and Banks parties thereto, CALYON NEW YORK BRANCH,
in its capacity as administrative agent for the “Lenders” (as defined therein)
(in such capacity, the “Administrative Agent”), and DHI MORTGAGE COMPANY, LTD.,
in its capacity as servicer thereunder (as the same may be increased, reduced,
supplemented, amended, restated, renewed, extended or otherwise modified from
time to time, the “Loan Agreement”) and (ii) Collateral Agency Agreement dated
as of July 9, 2002 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Collateral Agency Agreement”) among
the Borrower, the Administrative Agent, and U.S. BANK NATIONAL ASSOCIATION, in
its capacity as the collateral agent (the “Collateral Agent”). Capitalized terms
used herein, and not otherwise defined herein, shall have the meanings assigned
to such terms in the Loan Agreement or Collateral Agency Agreement, as
applicable.

     For value received and pursuant to the Loan Agreement and the Collateral
Agency Agreement, as Collateral for the Obligations, the undersigned Borrower
hereby transfers, assigns, pledges and sets over to the Administrative Agent,
for the benefit of the holders of the Obligations, and hereby grants to the
Administrative Agent, for the benefit of the holders of the Obligations, a
security interest in (1) each Mortgage Loan described on Schedule II attached
hereto and made a part hereof (the Principal Mortgage Documents of which are
being delivered to the Collateral Agent herewith) and (2) each Mortgage Loan
described on Schedule III attached hereto and made a part hereof (the Principal
Mortgage Documents of which are to be delivered herewith to the Collateral Agent
within nine (9) Business Days from the date of origination of the applicable
Special Mortgage Loan). It is understood that all deliveries hereunder shall be
to the Collateral Agent (as agent and bailee for the Administrative Agent) or
the Administrative Agent (for the benefit of holders of the Obligations), as the
case may be, pursuant to the Collateral Agency Agreement.
     You are hereby directed to remove the amount of $___from the Collection
Account and wire such amount for deposit to ___.
     The Borrower represents and warrants to the Administrative Agent and the
Collateral Agent, in each case, for the benefit of the holders of the
Obligations that the Borrower currently holds, in trust for the Administrative
Agent for the benefit of the holders of the Obligations, all

 



--------------------------------------------------------------------------------



 



of the Other Mortgage Documents, as required by Section 3.2(c) of the Loan
Agreement, for each Mortgage Loan described in Schedule II. Further, the
Borrower represents and warrants that all information provided with this
Substitution Request, including the information contained on Schedule II, and
III, is true and correct and that all of the Principal Mortgage Documents for
each of the Mortgage Loans described in Schedule II accompany this Substitution
Request and are delivered to the Collateral Agent for the benefit of the holders
of the Obligations free and clear of any liens other than that of the
Administrative Agent upon the application of any related Advance to pay off any
prior lienholder as required by the Loan Agreement and under the Collateral
Agency Agreement. The Borrower also represents and warrants that unless
otherwise noted on Schedule I and III to this Substitution Request, the date of
origination of each Special Mortgage Loan is the date such Special Mortgage Loan
was assigned to the Collateral Agent.
This Substitution Request shall be binding upon, and inure to the benefit of,
the successors and assigns of the Borrower, the Collateral Agent and the
Administrative Agent for the benefit of the holders of the Obligations.
Capitalized terms used in this Substitution Request and not otherwise defined
herein have the meanings given thereto in the Loan Agreement.
THIS SUBSTITUTION REQUEST SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).
THIS SUBSTITUTION REQUEST AND THE OTHER TRANSACTION DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENT OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
In witness whereof, the Borrower and the Servicer have caused this Substitution
Request to be executed and delivered on the first date above written.

              CH FUNDING, LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            DHI MORTGAGE COMPANY, LTD.
 
            By:      DHI Mortgage Company GP, Inc.,     its general partner
 
       
 
  By:    
 
       

 



--------------------------------------------------------------------------------



 



         
 
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO FORM OF SUBSTITUTION REQUEST

                                                          I.   Change in
Borrowings Requested                                    
 
                                                                    Current
  Prior Unmatured Borrowings in Place
               
 
                                                       
 
  (1) Amt of Borrowings (maturing)       —       —           —                  
     
 
  (2) New Borrowing requested       —       —           —                      
 
 
  (3) Borrowing or Substitution Date                                            
       
 
  (4) Int. Period Maturity/Term (days)                                          
                                      Jumbo
                       
 
                              Super   Second-                
 
          Total   Conforming   Alt A   Sub Prime   All   Only   Lien Loans      
         
 
  (5) Maximum Facility Amount/Sublimits                                        
           
 
                                                       
II.
  Prior to Request                                                    
 
                                                       
 
  (10) Collateral Value (mtgs) per CA report       —   —   —   —   —   —        
                    (11) Special Mtg Loans (wet)       —   > Nine (9) Business
Days from origination.
 
  (12) Non Spec Mtg Loans (dry)       —                                        
   
 
  (13) Collateral Value (Cash Collection)       —                              
                  (14) Total Collateral Value       —   —   Collateral in pool
for over 120 days
               
 
  (15) Total Borrowings/Principal Debt       —                                  
         
 
  (16) Special Borrowings   0%   —                                            
 
  (17) Non Special Borrowings   0%   —                                          
 
 
  (18) Primary Obligations - Total       —                                      
     
 
                                                        III.   Substitutions or
Change in Borrowings only (Assignments to be attached)                          
         
 
                                                       
 
  (20) Unpaid Mortgage Loan Balance *       —                                  
         
 
  (21) Take Out Commitments *       —                                          
 
 
  (22) Lesser of (20) or (21)       —                                          
 
 
  (23) Advance Rate           98%   97%   90%   98%   95%     95 %              
 
 
  (24) Collateral Value *       —   —   —   —   —   —                        
 
  (25) Special Mtg Loans (wet) *                                                
   
 
  (26) Non Spec Mtg Loans (dry) *                                              
          (27) Collateral Value Cash — Collection *           _ Amt of Cash
Collateral to be (swept) by Collateral Agent
 
  (28) Collateral Value Change *       —                                        
   
 
  (29) Net Borrowings/Principal Debt *       —                                  
         
 
  (30) Special Borrowings *   0%   —                                            
 
  (31) Non Special Borrowings *   0%   —                                        
   
 
  (32) Primary Obligations *                                                    
              * — Denotes net change of new assets less previous assets being
substituted/removed/matured.                

                                 
IV.
  Portfolio After Request                            
 
  (40) Collateral Value (mortgages)       —   —   —   —   —   —
 
  (41) Special Mtg Loans (wet)       —                    
 
  (42) Non Spec Mtg Loans (dry)       —                    
 
  (43) Collateral Value Cash - Collection       —                    
 
  (44) Total Collateral Value       —                    
 
  (45) Total Borrowings/Principal Debt       —                         (46)
Special Borrowings   0%   —   < 50% if last five or 1st five bus. days of mo., <
30% otherwise
 
  (47) Non Special Borrowings   0%   —                    
 
  (48) Primary Obligations — Total       —                         (49)
Overcollateralized (44) — (48)       —   _ Must be > $0 for Collateral Agent to
sweep/substitute.

                                      V.   Sublimit Tests                      
    Jumbo

 
                              Super   Second-
 
  Test   Spec. Borr. 30%   Spec Borr 50%   120 Day   Alt A   Sub Prime   All  
Only   Lien Loans
 
  Results   OK   OK   OK   OK   OK   OK   OK   OK

VI. Special Mortgages Loans with Date of Origination Different from Date of
Assignment:

 



--------------------------------------------------------------------------------



 



SCHEDULE III TO FORM OF SUBSTITUTION REQUEST
Mortgage Loans in which the Administrative Agent
is Granted a Security Interest for the Benefit of
the Holders of the Obligations and with Respect to which the
Principal Mortgage Documents are to be Delivered within nine (9) Business Days
from the date of
origination. Unless otherwise noted on this Schedule and Schedule I, the date of
origination of
each Special Mortgage Loan is the date such Special Mortgage Loan was assigned
to the Collateral
Agent.

                                                              Original          
                                  Take-Out   Originator’s   Principal    
Collateral                     Loan     Take-Out     Commitment   Loan Number  
Amount     Value     Obligor     Interest Rate     Type     Commitment     Price
 
 
                                                       

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF BORROWING REPORT

    TO: CALYON NEW YORK BRANCH as Administrative Agent under the Loan Agreement
referred to below       Attn: Florence Reyes       U.S. BANK NATIONAL
ASSOCIATION, as the Collateral Agent for the Lenders under the Loan Agreement
referred to below   1.   CH FUNDING, LLC hereby requests the following Borrowing
or Collateral Substitution (the “Requested Borrowing”) in the amount and on the
Borrowing Date herein specified, pursuant to the Amended and Restated Loan
Agreement (the “Loan Agreement”), dated as of July 25, 2003, among CH FUNDING,
LLC, a Delaware limited liability company (hereinafter, together with its
successors and assigns, the “Borrower”), ATLANTIC ASSET SECURITIZATION CORP., a
Delaware corporation (hereinafter, together with its successors and assigns,
“Atlantic”), FALCON ASSET SECURITIZATION CORPORATION, a Delaware corporation
(hereinafter, together with its successors and assigns, “Falcon”), CALYON NEW
YORK BRANCH (“Calyon”), as a Bank, as a Managing Agent, and the Administrative
Agent, BANK ONE, NA (MAIN OFFICE CHICAGO), as a Bank and as a Managing Agent,
LLOYDS TSB BANK PLC, as a Bank, and DHI MORTGAGE COMPANY, LTD., a Texas limited
partnership (hereinafter, together with its successors and assigns, “DHI
Mortgage”), as Servicer, as the same may be amended or modified from time to
time. Capitalized terms used and not otherwise defined herein have the meanings
given thereto in the Loan Agreement.   3.   Type of Request:       o Borrowing,
as described in Schedule I.       o Collateral Substitution, as described in
Schedule I.   3.   The undersigned officer of the Borrower hereby represents and
certifies, and the undersigned officer of the Servicer hereby confirms, for the
benefit of the Lenders and the Agent that after giving effect to the Requested
Borrowing/Substitution as described above, and detailed in the attached
Schedule I:

             
 
  (a)   Maximum Facility Amount is   $                    
 
  (b)   Total Principal Debt is   $                    
 
  (c)   Availability is   $                    

 



--------------------------------------------------------------------------------



 



             
 
  (d)   Primary Obligations is   $                    
 
  (e)   Collateral Value is   $                    

4.   The undersigned officer of the Borrower hereby represents and warrants, and
the undersigned officer of the Servicer hereby confirms, for the benefit of the
Lenders and the Agent, that:

  (a)   The Borrower is entitled to receive the Requested Borrowing under the
terms and conditions of the Loan Agreement (and pursuant to the Assignment, if
any, executed in connection herewith, the Borrower grants to the Administrative
Agent a security interest in the Collateral described in such Assignment);    
(b)   (i) if the Requested Borrowing is not a Special Borrowing, all Principal
Mortgage Documents required under Section 3.2(b) of the Loan Agreement and that
relate to the Mortgage Loans identified on Schedule II to the Assignment, if
any, executed in connection herewith have been delivered to the Collateral
Agent, and (ii) if the Requested Borrowing is a Special Borrowing, either
(A) all such documents that relate to Schedule III to the Assignment shall be
delivered to the Collateral Agent within nine (9) Business Days after the date
of origination of the related Special Mortgage Loan, as required under
Section 2.3(c) of the Loan Agreement, or (B) the Principal Debt that has been
borrowed against such Mortgage Loans shall be repaid in full as and to the
extent required under Section 2.3(d) of the Loan Agreement;     (c)   all
Mortgage Loans, Principal Mortgage Documents and Other Mortgage Documents in
which the Administrative Agent is granted a security interest pursuant to the
Assignment, if any, in connection herewith, comply in all respects with the
applicable requirements set forth in the Loan Agreement and the Security
Agreement;     (d)   at all times relevant to this Agreement, total Collateral
Value attributable to the types or categories of Collateral referred to in the
definition of Collateral Value has not, and does not now, exceed the limitations
established in such definition;     (e)   no Default or Event of Default has
occurred or is continuing;     (f)   no change or event that constitutes a
Material Adverse Effect as to the Borrower has occurred;     (g)   If at any
time the total Collateral Value of all Eligible Mortgage Collateral is less than
the Primary Obligations, the Borrower either provided additional Eligible
Mortgage Collateral with a sufficient Collateral Value or paid Principal Debt in
an amount sufficient to correct the deficiency within two Business Days after
notice.

5.   The representations and warranties of the Borrower and the Servicer
contained in the Loan Agreement and those contained in each other Transaction
Document to which the Borrower or the Servicer is a party are true and correct
in all material respects on and as of the date hereof. The Borrower also
represents and warrants that unless otherwise

 



--------------------------------------------------------------------------------



 



    noted on Schedule I to this Requested Borrowing, the date of origination of
each Special Mortgage Loan is the date such Special Mortgage Loan was assigned
to the Collateral Agent.

6.   All of the conditions applicable to the Requested Borrowing pursuant to
Section 4.2 of the Loan Agreement are and will be satisfied immediately before
and after giving effect to the Requested Borrowing.

            CH FUNDING, LLC,     as the Borrower
 
       
Date: _____________________
  By:    
 
       
 
  Name:
 
  Title:
 
          DHI MORTGAGE COMPANY, LTD.   as the Servicer
 
       
Date: _____________________
By:      DHI MORTGAGE COMPANY GP, INC.,                 its General Partner
 
       
 
  By:    
 
       
 
  Name:
 
  Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SERVICER MONTHLY REPORT
[Date]
Calyon New York Branch,
      as Administrative Agent under the Loan
      Agreement referred to below
Calyon Building
1301 Avenue of the Americas
New York, New York 10019
Attention: Conduit Securitization
Re: Amended and Restated Loan Agreement dated as of July 25, 2003, among CH
FUNDING, LLC (the “Borrower”), ATLANTIC ASSET SECURITIZATION CORP., FALCON ASSET
SECURITIZATION CORPORATION, CALYON CREDIT LYONNAIS NEW YORK BRANCH, successor in
interest to Credit Lyonnais New York Branch, as a Bank, as a Managing Agent and
the Administrative Agent, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, successor
in interest to Bank One, NA (Main Office Chicago), as a Bank and as a Managing
Agent, LLOYDS TSB BANK PLC, as a Bank, and DHI MORTGAGE COMPANY, LTD., formerly
known as CH Mortgage Company I, Ltd., as the Servicer (the “Servicer”) (such
agreement, as from time to time supplemented, amended, restated or extended, the
“Loan Agreement”).
     Pursuant to Section 3.7 of the Loan Agreement (terms not otherwise defined
herein being used as defined in the Loan Agreement), the Servicer hereby
confirms that, as of the date hereof:
1. The Default Ratio does not exceed 1%. Computations of the Default Ratio and
the Sixty-Day Default Ratio are attached on Schedule I hereto.
2. (A) Set forth on Schedule I is (i) delinquency of Mortgage Loans owned by the
Servicer as a whole and (ii) delinquency of Mortgage Loans owned by the Borrower
that are financed by the Lenders and constitute Collateral under the Loan
Agreement and (B) and other information set forth on Schedule I is true and
correct.
3. No Default, Event of Default, Servicer Default or Advance Cessation Trigger
exists.
4. The Originator’s Net Worth is $___, which is not less than $70,000,000.
5. The Excess Spread is ___% and is not less than 0.5%. Computations of the
Excess Spread are attached on Schedule I hereto.

 



--------------------------------------------------------------------------------



 



6. The amount of funds in the Reserve Account is $___, and this amount is not
below 0.5% of the Maximum Facility Amount.
7. The Collateral Value is equal to or exceeds the Primary Obligations.
8. Based upon information set forth in D. R. Horton’s most recently filed report
on form [10-K] [10-Q] [8-K], D. R. Horton’s Leverage Ratio is ___, and this
ratio is below 2.10:1.
9. Based upon information set forth in D. R. Horton’s most recently filed report
on form [10-K] [10-Q] [8-K], D. R. Horton’s Consolidated Net Worth is ___, and
this amount is not below $1,250,000,000.
10. Based upon information set forth in D. R. Horton’s most recently filed
report on form [10-K] [10-Q] [8-K], D. R. Horton’s EBITDA/Fixed Charge Ratio is
___, and this ratio is not below 2.65:1.
11. D.R. Horton is rated ___by S&P, ___by Moody’s, ___by Fitch, and thus, has
all of the Required Ratings.
12. D.R. Horton owns, directly or indirectly, all of the outstanding equity
ownership interests of the Borrower.
13. The Pool Weighted FICO Score Average is ___.

              Very truly yours,
 
            DHI MORTGAGE COMPANY, LTD.
 
            By:      DHI Mortgage Company GP, Inc., formerly     known as CH
Mortgage Company GP, Inc., its     general partner
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title   :
 
       

 



--------------------------------------------------------------------------------



 



SCHEDULE I

                                                          I.   Change in
Borrowings Requested                                    
 
                                                                    Current
  Prior Unmatured Borrowings in Place
               
 
                                                       
 
  (1) Amt of Borrowings (maturing)       —       —           —                  
     
 
  (2) New Borrowing requested       —       —           —                      
 
 
  (3) Borrowing or Substitution Date                                            
       
 
  (4) Int. Period Maturity/Term (days)                                          
                                      Jumbo
                       
 
                              Super   Second-                
 
          Total   Conforming   Alt A   Sub Prime   All   Only   Lien Loans      
         
 
  (5) Maximum Facility Amount/Sublimits                                        
           
 
                                                       
II.
  Prior to Request                                                    
 
                                                       
 
  (10) Collateral Value (mtgs) per CA report       —   —   —   —   —   —        
                    (11) Special Mtg Loans (wet)       —   > Nine (9) Business
Days from origination.
 
  (12) Non Spec Mtg Loans (dry)       —                                        
   
 
  (13) Collateral Value (Cash Collection)       —                              
                  (14) Total Collateral Value       —   —   Collateral in pool
for over 120 days
               
 
  (15) Total Borrowings/Principal Debt       —                                  
         
 
  (16) Special Borrowings   0%   —                                            
 
  (17) Non Special Borrowings   0%   —                                          
 
 
  (18) Primary Obligations — Total       —                                      
     
 
                                                        III.   Substitutions or
Change in Borrowings only (Assignments to be attached)                          
         
 
                                                       
 
  (20) Unpaid Mortgage Loan Balance *       —                                  
         
 
  (21) Take Out Commitments *       —                                          
 
 
  (22) Lesser of (20) or (21)       —                                          
 
 
  (23) Advance Rate               98%       97%       90%       98%       95%  
  95 %                
 
  (24) Collateral Value *       —   —   —   —   —   —                        
 
  (25) Special Mtg Loans (wet) *                                                
   
 
  (26) Non Spec Mtg Loans (dry) *                                              
          (27) Collateral Value Cash — Collection *           _ Amt of Cash
Collateral to be (swept) by Collateral Agent
 
  (28) Collateral Value Change *       —                                        
   
 
  (29) Net Borrowings/Principal Debt *       —                                  
         
 
  (30) Special Borrowings *   0%   —                                            
 
  (31) Non Special Borrowings *   0%   —                                        
   
 
  (32) Primary Obligations *                                                    
              * — Denotes net change of new assets less previous assets being
substituted/removed/matured.                

                                 
IV.
  Portfolio After Request                            
 
  (40) Collateral Value (mortgages)       —   —   —   —   —   —
 
  (41) Special Mtg Loans (wet)       —                    
 
  (42) Non Spec Mtg Loans (dry)       —                    
 
  (43) Collateral Value Cash - Collection       —                    
 
  (44) Total Collateral Value       —                    
 
  (45) Total Borrowings/Principal Debt       —                         (46)
Special Borrowings   0%   —   < 50% if last five or 1st five bus. days of mo., <
30% otherwise
 
  (47) Non Special Borrowings   0%   —                    
 
  (48) Primary Obligations - Total       —                         (49)
Overcollateralized (44) — (48)       —   _ Must be > $0 for Collateral Agent to
sweep/substitute.

                                      V.   Sublimit Tests                      
    Jumbo

 
                              Super   Second-
 
  Test   Spec. Borr. 30%   Spec Borr 50%   120 Day   Alt A   Sub Prime   All  
Only   Lien Loans
 
  Results   OK   OK   OK   OK   OK   OK   OK   OK  
VI.
  Special Mortgages Loans with Date of Origination Different from Date of
Assignment:          

 